Case 3:19-cv-14690-FLW-DEA Document 1-3 Filed 07/03/19 Page 1 of 3 PagelD: 21

Exhibit C

 
Case 3:19-cv-14690-FLW-DEA Document 1-3 Filed 07/03/19 Page 2 of 3 PagelD: 22

 

 
 
 

$ 982g

 

 

 

 

§ Ef 0¢ NF

8 JOLUSIP JOOS Jy} SUT GOO'OTS SPNISUT TeUS “(89-AL:V81'D) L9°9 ‘8107’ Td JO » wondes 0} JUensnd
porRMgyeo IMOWe sy} 0] UONIPpe Ul ‘pry feowosaye> uoreonpg peseds 10) porendosdde aacqemerey
JUNOW ap) “WeUIfoIe Wapisas £ [OZ 19qO}OO $,JODESTP oy] Jo yWeoIad ¢ spasoxXa IBA JOOYIS BTOZ-LIOZ
aul Wt (SS-dL VST D} 097 9 “L007 Td 0} JUensimd pre Areurpsoenxe IO] a1qIstJe siusprs 10] suoTeot{dde
paaoidde 30 areys st) pur go's sp9eoXxe JUSUTT[OIUS JUaptsar {107 Jaqo}oG sYI aisyAA JOLNsIp oops Aue
Jo} ‘AreqUOD ay} 0} Me] JEL Aue 40 (Te 19 Ep EL W8ED) 0979 “LOOT Td Jo Suorstaod ap Stmpuesepony]

E'sqapiig juspisay popodsuesl yo Lodey lunsiq g10z JeqoRO sip uo peyoda1
se pidnd oyqnduou yora 10] OSTS SATEIS1 ][BYS ILISIP [ooyss am “QOO‘OT SPA2OKA T-6E:V8T'ST'N
oO} uensind uoyepodsuen 30} afqisye spidnd oyqnduou jo Jequinu [eI0] uy] YaTYA WI JOMNSIP [OOS B Jo
QSB9 aU] UL ‘SMOTIOJ SB PaleINops JuNOWE UY spnyoUT [eys “(B9-FL:V8L'D) LY9 ‘“BIOT Ta Jo p UOMIES 01
yuensind payepnoyes TUNOWe stn o3 UOLIppe WI ‘pry voreLodsues, 10) payeudorddy saoqeutarzay JunouR
aug ‘Arenuo st} O1 Mel Jaqio Aue Jo (Te 18 €e-ALWS81'D) 097'9 “L007 Td Jo Suolstaoid ain SurpueistLMION]

 

uoreonpy

96cl

 

§ Te oe NTA

MONBINPT JO JOWOSSTUNUOD sy) Aq psUlUualap se JuUSUTTOIME
Usps ad10Yd PIpPUN] UMNUITXELU sJOLMISIP BUY paeoxe JOU [Ys TUSUT[OIMe sd1047) [OOYDS OZOZ-610Z
SIOLSIP YW LOMBONPS Jo JAUOIssLUTLIOD stp Aq PANSsl sdTLOU PTY a1BIS SLOT YOIRIAL OW] UE YLOY Jas se
*Q[ OZ s9q0IDC JO se TAW]POIUa Wak JOFpngqeld PEmMoe aga o} pasnipe aq [TRUS UOMBOOTTE pry s010ND
[OOUDS OZOT-GIOT SUOLUSIP YONS “soHOU PLY WEIS S1OT-S1OT Su) UO paiosyfar IwauT]foma soroyD yooysS
paresfoid wey] ssl st pry [oouss sIe1g Joy uoNeaTddy g[ OZ 1aq01Ng Sy] UO paysayar yusuTOMs ss10yD
JOOUOS 1eys JUAAS oy) UI ‘rBAaMoY ‘Paplaoid {9979 “LG0T Td Jo suctstaoid om 0} yuensimd poyepnoes
[iunowe am jo weored og] 2q TeYS pry ac!0ys fooyss Joy poyendoidde saoqemeroy syunoue att
JO UOMRIOTE OZOT-6LOT SLuSIP & ‘AreIUOO ay} 07 LONE ANBar Jo me] Aue Jo suotstAoid ayy SupuRisipLMIoN

PHY So10g JOouS Joy
SUIpUNY s10]se1 0} osensue]

wongonpy

[9eI

 

docs
Te OF Na

 

 

WH PSA[OAMT SHasUSeSEd Sq [OSYSS JF ASIES Bip Jo Aprys E jonpuos o] paencowde sf OOP OSTe pasaxs
DO) Jol TMOwMe UE euosIsy UU JayiG sadlAlag 10} paendoidde SAG qeuIsisy junowe og) 0) DOnIppe Uj

 

Ajayes snq pooyos 30 Mayes
Jo Apmis @ yonpuos 0) Asuou
ajeudoidde 0] asensueT

uongonpz

 

 

 

 

BunUNOoIyY pae Jospig fo WOTSTATCy Sif JO Too om jo jeAcidde aug oF

    

Palqns ued sy JO WOKMUSMS AMT ay Psasipoe SUOMONpal smMIpledxe sql pue VOLE Ope UdeMIEg

 

 

asEssoy] jospng S$ JOWIOAOD 0} poreduros sosueyo adensue’]
peonporuy se (009S-W/0707-S) Id suonendoiddy 0707 eo A [eOsty

 

 

 
 

Case 3:19-cv-14690-FLW-DEA Document 1-3 Filed 07/03/19 Page 3 of 3 PagelD: 23

 

  

§ ede

 

 

§ [fe 0¢ Ada

UWIIPHYO Plo IeoA -Mo]y pue -saM}) Wapisel Joy [ooypsaid Aep-][ny o] ssazoe aaQ Furipuedxa Jo ssodmd ay
Joy Suipuny jooyssard JeuoNIppe FeIO} UT SIOLNSIP 0} IsWOISsTEMMIOS oy} Aq PayeooTE oq TENS OOD DOT OcS
[Looo‘ooe’sz$] peeoxe 0] 10u IuMOUR Ue ‘pry UOHeONPY joousssig Joy payeudoidde saoqemaisy
syuMOWe Jy} JO ‘AreNUOS Sy) 0] UONE[NBer Jo axe] Aue Jo suorsisoid ot] SUIPURISIPIMjoN “uoneonp|
JO IBUOISSMUUIOD oT Aq PoNss! DONOU PTY BIS 61 GZ FX OI Ul TOY 12S se suonvoOTR pdnd rad sy
4q paljdninu pue ‘syuswy[osus 713 poweloid ozoz-610¢ dodn paseq suotstaoid sso] YM souRpiozsz
Ul payeMo[eo UMOWe Ue “ETOZ-SLOT IO SIOT-LIOT WI pry uorsuedxy uoNEONpPY [ooyosarg Jo uoLeooye
UE PsAlsoel JY] JO “6LOZ-SINT Ul Wein uoisuedxg jooyssaig [esepay ou ut poyedionsed yeu sqowisip
JO} 10 “(yS-AL'V8L'D) 0979 “LOOT Td JO Z1 Wonses Jo suotstaord oy Bursn peyeynojes sea joouos
6102-8107 SY} Ul PTY UoHeoNpy [ooypsaig Jo VONZOOLTE ue YIM JOLNSIpP Iero Aue jo ases aut Ul (£ “6102
“S10Z PUS OTL 1NZ WE Pry UOIsURdxY UORONpY [OoYssalg Jo UolBoOT]e ue Paateoal JI SIOLISIP pue
6LOT SINT Ul Ten worsuedxy looypserg lopez sy ul poyedronmd Jey] IOUSIP [OOUDS BJO B9e9 ON) HI
ydsexe Manjome jooysseid pajsefoud s.1ornsip amp Aq pordarul pue [g5 om Aq poreyur pry voneonp”
Jooyosarg JO wonesore ydnd red §10z-g107 SJOLNsIp st oO] [enbs Iunowe pre ue “UoHeoOTE pry
WRIGOlY POOYPIGD ALWEY SO0T-LOOT SI UO paseq pry UOHeoNpy jooypserg Jo UOHRIOT[E GONT-SCNT ®
PSalsoal JU] ISLOSIP [COYdS B Jo asea Sty Ur (Z {pre aaneniuy Furues] 0} youne’] Apreg Jo wuonesoyye soot
-L007 $,JOLUSIp oyg oO} fenbe youre Ue “aA JOOUDS 8O0T~LOOT St Ul pre sanenIU] SupesyT oF You]
APRA Paalaoss WU] JOLISIP & JO 9SBO SU} UI (] SMO[JO} Se PayBoopye aq [[eYs pry woryeonpy jooysseig 10;

 

pereudoidde saoqeutsiey syunoure ‘Arequos az} 0) UOQRINBSI 30 meT Aue JO SUOTSIACIC St) SUIPURISTLWION,

wuei@oid uorersuowiap
punordemm peyusureyddns
JO} pry Uorlwonpy jooysserg
WoO UOT] Cf STBIOTTE

0) SsenSue] seyIpC|]

uoneonpy

8VCT

 

 

 

 

T000‘o00'sT$ Jo wow oy) UT pry WOReZTIqQES
JEUOISIAOLY SAIS92I [TES JOLUSIP [OOYDs aq] ‘saoqeulsssy sucwstacid oy YIM soURpIoole UI payEMoyes
Pry [eowoseae> uoneonpg jetosds feuomppe pue pry uoneyodsuezy jeuorppe soarsool IeIy JOLNSIp
jooyps Aue oy ‘smOl]O} se payepnopeo ag TTeYs pry UoNezZiIqers [BUOIsTAOIg 10} poreuidordde aacqeuleley

yUNOWTe sy} JO Worse om ‘AIeUOS St) 0} UONeINdel 10 Mel Aue Jo suoistAoid ay} SUIpURISIIMON]

[(Z1-V9E-V81'O) 9Zb'9 ‘S661’ Td 0 Juensmd sjooyss onwys 0) epeut
squsutded Jo uoreynoyes ayy joedum jou jfeys worstaosd sm], “(So-ALVRLO} 0979 “L007 Td © Juensmd
Pry ovoSaZD uoRzonpy” yepeds oyemoayes o] posn se JUSuOIue UORRInpe eleds OZOzZ-610Z peeled

 

 

sesso }OSpNg S$ JOWISAOH 0} poreduios sasueyo osensuey]
psonpoxuy se (Q09S-V/0Z0T-S) Ig suoHeridosddy 077 eax Testy

 

 

  
 

 
